DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/22 has been entered.

 Drawings
The drawings were received on 3/10/22.  These drawings are accepted and entered.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 recites “external external” in line 2, which appears to be a minor typographical error. One of the recitations of “external” should be deleted.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “drive means” in claim 9. It is noted that the limitation “drive means” in claim 8 is being interpreted under 35 U.S.C. 112(f), as it is not accompanied by sufficient structure to perform the recited function in claim 8, but in claim 9 “drive means” is accompanied by the structural limitation “two motors” and is therefore not interpreted under 35 U.S.C. 112(f). In the case of the limitation in claim 8, “drive means” is described in the disclosure as one motor, two motors, or a hand-operated chain drive.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
The application also recites the limitation “speed monitoring means” in claim 8, which is not accompanied by sufficient structure, materials, or acts to entirely perform the recited function and is therefore interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to clearly set forth the corresponding structure associated with the limitation “speed monitoring means”, as further explained in the rejection under 35 U.S.C. 112(b) below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a pair of spur gears” in line 4 and later recites “two gear shafts each coupled to another one of said spur gears” in lines 5-6. It is unclear if the recitation “another one of said spur gears” is introducing additional spur gears, or if the gear shafts are required to be coupled to respective ones of the pair of spur gears introduced in line 4. As best understood, the disclosure only supports two spur gears, each having one of the spur gear shafts coupled thereto. A recommended correction is to instead recite “two gear shafts each coupled to a respective one of said spur gears” in lines 5-6.
The claim limitation “speed monitoring means” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The written description does not recite the term “speed monitoring means”. The disclosure does provide support for speed control means in the form of a governor, but it does not explicitly disclose a means to monitor the speed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For the purposes of this Office Action, the limitation “speed monitoring means” is presumed to be the speed control mechanism, which is described in the specification as a governor on at least pages 10-11.
Claim 9 recites “said drive means comprises two motors each coupled to another one of said drive gears”. Claim 8 introduces “at least two drive gears” in line 5, so it is unclear if the recitation of “another one of said drive gears” is introducing one or more additional drive gears. A recommended correction is to instead recite “said drive means comprises two motors each coupled to a respective one of said drive gears” in claim 9.
Claims 5-6 are rejected as being dependent upon a claim or claims rejected under 35 U.S.C. 112(b). All claims are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lumbers (U.S. Patent Application Publication No. 2010/0258254) in view of Farnum (U.S. Patent No. 1,383,705).
Regarding claim 1, Lumbers discloses a door operator comprising a pair of drive gears coupled to a sun gear (40) of a planetary gear set (40, 14; paragraphs 0053, 0055, 0056); and an external drive (30 or 22; paragraphs 0050-0051); wherein rotation of the external drive is translated to simultaneous rotations of said pair of drive gears (paragraphs 0056-0059).
Lumbers does not disclose a single drive shaft coupled to the external drive or an idle spur gear set.
Nonetheless, Farnum discloses an operator comprising a single drive shaft (11) configured to be coupled to an external drive (1) and an idle spur gear (23) fixed to said drive shaft [FIGS. 2, 4]; a pair of spur gears (29, 29) coupled to said idle spur gear to rotate in response to rotations of said idle spur gear [FIG. 4]; and two spur gear shafts (31, 31) each coupled to another one of said spur gears and coupled to respective drive gears (37, 37), whereby rotation of said drive shaft by the external drive is translated to simultaneous rotations of said pair of drive gears (page 2, lines 9/58).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the operator of Lumbers to include the single drive shaft and idle spur gear set taught by Farnum, in order to enable motorized operation via a single motor, or a motor assembly that is offset from the roller of the door.
Regarding claim 4
Regarding claim 5, Lumbers discloses the external drive that comprises an exterior motor (22)  coupled to said planetary gear set (paragraph 0056).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lumbers (U.S. Patent Application Publication No. 2010/0258254) in view of Farnum (U.S. Patent No. 1,383,705), as applied to claim 5 above, and further in view of Magro (U.S. Patent Application Publication No. 2010/0242364).
Regarding claim 6, Lumbers, as modified above, discloses the exterior motor and the planetary gear set, but does not disclose that it is coupled by means of a drive shaft and a sprocket fixedly mounted on said drive shaft.
Nonetheless, Magro discloses a door operator comprising an exterior motor (400) coupled by means of a drive shaft (408) and a sprocket (the sprocket is shown in at least Figure 6 and described in paragraph 0060 in connection with the chain 406) fixedly mounted on said drive shaft for coupling said drive shaft to said exterior motor [FIG. 6].
Thus, it would have bene obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the exterior motor of Lumbers, as modified above, to include the drive shaft and sprocket configuration taught by Magro, in order to enable the use of larger motors positioned in a desired location for operation of heavier or larger doors.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fan (U.S. Patent No. 5,924,949) in view of Lumbers (U.S. Patent Application Publication No. 2010/0258254) and Magro (U.S. Patent Application Publication No. 2010/0242364).
Regarding claim 8, Fan discloses a door operator [FIG. 1] for operating a shaft (driving wheel of the roller-shutter door described in column 2, lines 11-19) of a rolling door (column 1, lines 5-6) comprising a planetary gear set (column 2, lines 13-14) including a ring gear (40) having inner teeth (inner teeth on the ring gear 40 are described in at least column 2, lines 29-30, and the location of the teeth on the inner surface is shown in Figure 1), a sun gear (30) having first and second sets of teeth [FIG. 3] and planetary gears (36) between said ring gear and said first set of teeth of said sun gear (the 
Fan does not disclose outer teeth on the ring gear, two drive gears meshingly engaged with said second set of teeth, or speed monitoring means engaged with said outer teeth.
Nonetheless, Magro discloses a door operator having a ring gear (597) having outer teeth (other teeth of the ring gear 597 are shown in at least Figure 9) and speed monitoring means (565) engaged with said outer teeth of said ring gear (via 574; paragraph 0081).
Furthermore, Lumbers discloses a door operator having at least two drive gears (24) on a ring gear (pulley wheel 30 forms a ring gear, as it has internal teeth as described in paragraph 0051; as shown in Figures 8-11, the drive gears are provided in the internal space defined by the pulley wheel 30, which reads on the broadly recited claim term “on”) meshingly engaged with a second set of teeth (44) on a sun gear (40; paragraph 0056), and drive means (22) for driving each of said at least two drive gears (paragraph 0050).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the ring gear of Fan to include outer teeth and a speed monitoring means, as taught by Magro, in order to prevent the door from moving at excessive speeds while directly connecting the speed monitoring means to the primary rotating member of the door operator. It further would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the door operator of Fan to include two drive gears and drive means for driving each of said drive gears, in order to provide additional power to the door operator and a direct connection between the drive means output and the gearset to ensure optimal efficiency and power transfer.
Regarding claim 9
Nonetheless, Lumbers discloses drive means comprising two motors (22) each coupled to another one of said drive gears (24) [FIG. 8].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the drive means of Fan to include two motors, as taught by Lumbers, in order to enable the use of smaller motors to provide equivalent drive output relative to a larger single motor, and to facilitate replacement or repair of the motor, which is made easier due in part to their smaller size and accessibility.

Response to Arguments
Applicant’s arguments, filed 3/10/22, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 over Farnum and/or Daus (US 2016/0245379) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art references (Magro and Lumbers), necessitated by the amendments to the claims.
Applicant also sets forth arguments directed to the disclosure of Lumbers and the combination of Lumbers in view of Farnum. However, Lumbers and Farnum are not combined in the above rejection, so these arguments are considered moot. Applicant’s arguments directed specifically to Lumbers are also not found persuasive. Applicant points out that Lumbers does not disclose outer teeth or speed monitoring means, which is addressed in the above rejection (Magro is relied upon to teach these limitations). In response to Applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the references themselves provide the motivation for the modifications set forth above, and such modifications would have been within the knowledge available to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634